The opinion of the court was delivered, by
Woodward, J.
— Whether Mrs. Simpson was imposed upon and entrapped into signing a receipt in full for one hundred and fifty-five dollars, when two hundred and eight dollars and eighty-eight cents were really due to her, was a question of fact inquired into and decided by a very competent auditor, and as the court below saw no reason for reversing his finding, so we s.ee none. A receipt is always open to explanation. And this one, given by a widow to an executor, “ on compromise in full of all claims and demands against the estate,” was a peculiarly fit subject of scrutiny. Whether upon the evidence we should have attained the same conclusions the auditor did, is not the question before us, but as we see no adequate reason for reversing his conclusions, the decree is
Affirmed.